Exhibit RESOLUTION OF THE BOARD OF DIRECTORS OF PG&E CORPORATION February 18, WHEREAS, the Audit Committee of this Board of Directors has reviewed the audited consolidated financial statements for this corporation for the year ended December31, 2008, and has recommended to the Board that such financial statements be included in the corporation’s Annual Report on Form 10-K for the year ended December31, 2008, to be filed with the Securities and Exchange Commission; BE IT RESOLVED that each of HYUN PARK, LINDA Y.H. CHENG, EILEEN O. CHAN, WONDY S. LEE, ERIC A. MONTIZAMBERT, LINDA L.
